United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 04-3814
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the
James Lasley,                              * District of Nebraska.
                                           *
              Appellant.                   *      [UNPUBLISHED]
                                      ___________

                                Submitted: December 7, 2005
                                   Filed: December 15, 2005
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       James Lasley (Lasley) pled guilty to abusive sexual contact. See 18 U.S.C.
§§ 1153, 2244(a)(1). Pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(C)
plea agreement, the district court1 sentenced Lasley to 96 months’ imprisonment and
3 years’ supervised release. On appeal, Lasley’s counsel moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing Lasley’s guilty plea
was involuntary and should not have been accepted because Lasley indicated he was


       1
         The Honorable Joseph F. Bataillon, Chief Judge, United States District Court for the
District of Nebraska.
not guilty in his petition to plead guilty, and Lasley’s sentence was imposed in
violation of United States v. Booker, 125 S. Ct. 738 (2005). In his pro se
supplemental brief, Lasley asserts his previous counsel was ineffective and requests
new counsel.

       We hold Lasley’s guilty plea is valid. Although in his guilty-plea petition
Lasley responded negatively to a question asking if he was guilty, he subsequently
affirmed to the district court, under oath, he wished to plead guilty and was in fact
guilty; he understood the charge, the rights he would waive by pleading guilty, and
the sentence he would receive; and no one had threatened him or coerced him into
pleading guilty. When asked, he did not dispute the factual basis for the plea. See
Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court
carry a strong presumption of verity.”); United States v. Parsons, 408 F.3d 519, 521-
22 (8th Cir. 2005) (per curiam) (developments in law announced by Booker
subsequent to defendant’s guilty plea did not invalidate that plea).

       Additionally, Lasley cannot challenge the sentence to which he stipulated in his
Rule 11(c)(1)(C) plea agreement. See United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995) (“A defendant who explicitly and voluntarily exposes himself to a specific
sentence may not challenge that punishment on appeal.”). This is so even after
Booker. See United States v. Silva, 413 F.3d 1283, 1284 (10th Cir. 2005). Any
ineffective-assistance claim should be raised in 28 U.S.C. § 2255 proceedings. See
United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no other nonfrivolous issue. Accordingly, we affirm the judgment,
grant counsel’s motion to withdraw, and deny Lasley’s request for new counsel.
                        ______________________________




                                         -2-